DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending US Application No. (US 17/000278 ).  Although 
For claim 1, the claim 1 of the US Application No. (US 17/000278 )discloses: 
17/000278
1. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in- wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; 2the first physical port providing a power connection to the gateway device; the first physical port providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, the proximate amenity being co-located with the gateway device at the space; the memory accessible to 

1. A gateway device comprising: a housing securing a processor and memory therein, the housing being configured to be mounted within a wall located within a space, the housing including a utility box being an in-wall portion and a panel configured to mount thereto, the utility box having a plurality of sidewalls and a rear wall; the panel forming a front portion of the housing, the panel including vents, the panel configured to mount substantially flush with the wall; a busing architecture communicatively interconnecting the processor and the memory; a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device, the first physical port being located at the rear wall in the utility box; a second physical port secured at the housing and coupled to the busing architecture, the second physical port configured to provide a physical wired interface for data to the gateway device, the second physical port being located at the rear wall in the utility box; 24a third physical port secured at the housing and coupled to the busing architecture, the third physical port configured to provide a physical wired interface for power to the gateway device, the third physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; at least one of the first physical port and the third physical port providing a power the second physical port, and the plurality of wireless transceivers providing a data link to a server, the server managing a geolocation and safety network including a plurality of gateway devices; at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless- enabled interactive programmable device; at least one of the plurality of wireless transceivers being configured to communicate with a proximate amenity, 25the proximate amenity being co-located with the gateway device at the space; the memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to: establish a pairing between the proximate wireless-enabled interactive programmable device and the gateway device via at least one of the plurality of wireless transceivers, send user interface instructions relative to the amenity to the proximate wireless-enabled interactive programmable device, receive and process user input instructions relative to the amenity from the proximate wireless-enabled interactive programmable device, generate a command signal, and send the command signal to the amenity; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: receive and process a beacon signal including a personal location device identification, 26generate a gateway signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and send the gateway signal to the server via the data link.

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same  (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.   Same rejection is applied to the following patent  US Pat. #10,848,789, #10,091,534, #10,104,402, #10,659,821, #10,602,195, #10,602,196, #9,357,254, #9,654,826, #9,712,872,  #10,142,662,  #9,832,490  #9,654,827,  #9,332,304,  #9,344,757,  #9,800,932 which requires terminal disclaimer.
Allowable Subject Matter
Claims 1-20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642